DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference numbers “210” and “212” has been used to designate both load switches (LS) and embedded controller (EC) input/output signals in Figure 2 and Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs [0033], [0036]-[0038], and [0041] in the specification are objected to because they each contain references to reference numbers “210” and “212” which were used to Figure 2 and Figure 3 (see the objection to the drawings above).
Appropriate correction is required.

Status of Claims
Claims 1-20 are pending. 
Claims 1, 4-8, 12-15, and 18-20 are rejected under 35 U.S.C. § 102(a)(1).
Claims 2-3, 9-11, and 16-17 are rejected under 35 U.S.C. § 103.
Claim 13 is objected to due to minor informalities.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 contains the limitation “receive an instructing from a peripheral control hub (PCH) of the computing device that a video signal is available.”  There appears to be a typographical error and the limitation should read “receive an instruction from a peripheral control hub (PCH) of the computing device that a video signal is available.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-8, 12-15, and 18-20

Claims 1, 4-8, 12-15, and 18-20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Gillon (U.S. Patent Publication No. 2016/0117176).

Claims 1 and 4-7
Regarding claim 1, Gillon discloses:
A method comprising: 
determining, by an embedded controller of a computing device, that a power-on has been initiated (Gillon: ¶ [0025]-[0026] (embedded controller (EC) can detect power on event)); 
determining, by the embedded controller, that a particular component of a plurality of components of the computing device has an issue that prevents a normal boot of a basic input output system (BIOS) of the computing device (Gillon: ¶ [0025] (embedded controller (EC) prepares information handling system to boot by activating various hardware components in preparation of launching operating system for execution (also referred to as a basic input/output system (BIOS))); ¶ [0029] (pre-boot diagnostic content may be generated by EC, including error messages associated with a hardware component)); and 
sending a message from the embedded controller to a timing controller of a display panel, the message instructing the timing controller to display, on the display panel, one or more error embedded controller (EC) enables pre-boot diagnostic display which can involve a display controller (such as a timing controller))).

Regarding claim 4, Gillon discloses:
The method of claim 1, wherein the timing controller: 
copies the one or more error or warning messages from a flash memory that is accessible to the timing controller to create a composite bitmapped image; and transfers the bitmapped image via direct memory access to a frame buffer associated with the display panel (Gillon: ¶ [0026]-[0029] (pre-boot diagnostic content may be stored in internal memory and referenced by embedded controller (EC); EC sends diagnostic content to display controller (timing controller) which generates a corresponding display (such as image or video output) on the display)).

Regarding claim 5, Gillon discloses:
The method of claim 1, further comprising: 
determining that the issue that prevented booting the BIOS of the computing device is not present (Gillon: ¶ [0031] (diagnostic information may include information that no errors occurred)); 
initiating the booting of the BIOS (Gillon: ¶ [0031] (pre-boot diagnostic content displayed during booting of information handling system (which includes the BIOS))); and 
sending a second message from the embedded controller to the timing controller, the second message instructing the timing controller to display, on the display panel, the logo (Gillon: ¶ [0026]-[0029] (EC sends diagnostic content to display controller (timing controller) which generates a corresponding display (such as image or video output) on the display; The pre-boot diagnostic content may include textual content, graphical content, imagery, video, among other types of desired content.); ¶ [0031] (The pre-boot display content may be output during booting of the information handling system. The pre-boot display content is output on the display to the user.)).

Regarding claim 6, Gillon discloses:
The method of claim 5, further comprising: 
receiving an instruction from a video source of the computing device that the video source is available (Gillon: ¶ [0027] (During regular operation of information handling system, that is, after operating system has booted and is executing, display switch may route video interface to display input.); ¶ [0031] (reset of display mode signal)); and 
sending a third message from the embedded controller to the timing controller, the third message instructing the timing controller to display, on the display panel, an output of the video source (Gillon: ¶ [0031] (routing video signal from display adapter to display controller to be displayed on the display)).

Regarding claim 7, Gillon discloses:
The method of claim 6, wherein the video source comprises an embedded display port (eDP) or a mobile industry processor interface (MIPI) display serial interface (DSI) (Gillon: ¶ [0026] (display can support embedded display port (eDP))).



Claim 8
	Regarding claim 8, Gillon discloses: 
A computing device comprising: 
a plurality of components comprising one or more processors (Gillon: Figure 1; ¶ [0020]); 
an embedded controller (Gillon: Figure 1; ¶ [0025]); 
a read-only memory (ROM) to store a basic input output system (BIOS) (Gillon: Figure 1; ¶ [0023]); 
wherein the embedded controller is configured with instructions to, before the one or more processors begin to execute: 
determine that a power-on has been initiated (Gillon: ¶ [0025]-[0026] (embedded controller (EC) can detect power on event)); 
determine that a particular component of the plurality of components of the computing device has an issue that prevents booting the BIOS (Gillon: ¶ [0025] (embedded controller (EC) prepares information handling system to boot by activating various hardware components in preparation of launching operating system for execution (also referred to as a basic input/output system (BIOS))); ¶ [0029] (pre-boot diagnostic content may be generated by EC, including error messages associated with a hardware component)); and 
send a message from the embedded controller to a timing controller of a display panel, the message instructing the timing controller to display, on the display panel, one or more error messages associated with the particular component, wherein a display device connected to the computing device comprises the display panel and the timing controller (Gillon: ¶ [0026]-[0027] embedded controller (EC) enables pre-boot diagnostic display which can involve a display controller (such as a timing controller))).

Claims 12-13
Claims 12-13 contain limitations for a device which are similar to the limitations for the method described in claims 5-6, respectively, and are rejected under 35 U.S.C. § 102(a)(1) for the same reasons as detailed above.

Claim 14
Regarding claim 14, Gillon discloses: 
The computing device of claim 8, wherein the embedded controller is further configured to: determine a status of a battery of the computing device using data provided by a battery
management unit of the computing device (Gillon: ¶ [0029] (pre-boot diagnostic information may include battery status)).

Claims 15 and 18-20
Claims 15 and 18-20 contain limitations for non-transitory computer readable media which are similar to the limitations for the method described in claims 1 and 4-6, respectively, and are rejected under 35 U.S.C. § 102(a)(1) for the same reasons as detailed above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 9, 11, and 16
Claims 2, 9, 11, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Gillon (U.S. Patent Publication No. 2016/0117176) in view of Montero et al. (U.S. Patent Publication No. 2017/0116840).

Claim 2
Regarding claim 2, Gillon discloses:
The method of claim 1, further comprising: 
determining a status of individual components of the plurality of components, wherein the plurality of components comprise a central processing unit (CPU) (Gillon: ¶ [0016]), a random access memory (RAM) (Gillon: ¶ [0023]), a battery connected to the computing device (Gillon: ¶ [0029]), a power adapter connected to the computing device, the BIOS (Gillon: ¶ [0025]), and a storage device connected to the computing device (Gillon: ¶ [0016]). 

Further regarding claim 2, Gillon does not explicitly disclose, but Montero teaches:
a power adapter connected to the computing device (Montero: ¶ [0015]).

	Montero teaches a power adapter warning system for an information handling system which initializes and detects a power adapter device and displays pre-boot warning messages and other information as appropriate (Montero: Abstract; ¶ [0015]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a power adapter device as taught by Montero in conjunction with the pre-boot diagnostics taught by Gillon.  One of ordinary skill would be motivated to do so in order to provide an improved warning to the user that there is a problem providing sufficient power to the system (Montero: ¶ [0005]-[0006]).
	
Claim 9
Claim 9 contains limitations for a device which are similar to the limitations for the method described in claim 2, and is rejected under 35 U.S.C. §103 for the same reasons as detailed above.
	
Claim 16
Claim 16 contains limitations for non-transitory computer readable media which are similar to the limitations for the method described in claim 2, and is rejected under 35 U.S.C. §103 for the same reasons as detailed above.

Claim 11
Regarding claim 11, Gillon discloses:
The computing device of claim 8, wherein the one or more error messages comprise

the battery is not present; a request to connect the battery; a charge level of the battery is below a predetermined level; the battery is being charged (Gillon: ¶ [0029] (the pre-boot diagnostic content may include a battery symbol with an indication of a battery charge and other status when the information handling system includes a battery)); 
a boot process will initiate after the charge level is equal to or above the predetermined level; a boot process will take longer than normal; a bootable image was not found on one or more storage devices connected to the computing device; a processor error associated with a central processing unit (CPU) occurred; a memory error associated with a random-access memory (RAM) of the computing device occurred; a ROM error associated with the ROM occurred; or an error code associated with a particular component of the plurality of components.

Further regarding claim 11, Gillon does not explicitly disclose, but Montero teaches:
a power adapter is not connected to the computing device; the power adapter is incompatible with the computing device; or the power adapter is inadequate for a power usage of the computing device (Montero: ¶ [0015]).

	Gillon teaches detecting and displaying pre-boot diagnostic information (including error messages) for various hardware components in an information handling system and provides an example involving battery status (Gillon: ¶ [0029]).  Montero teaches a power adapter warning system for an information handling system which initializes and detects a power adapter device and displays pre-boot warning messages and other information as appropriate (Montero: Abstract; ¶ [0015]).  It would have been obvious to one of ordinary skill in the art before the 


Claims 3, 10, and 17
Claims 3, 10, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Gillon (U.S. Patent Publication No. 2016/0117176) in view of Michelet et al. (U.S. Patent No. 6,845,277).

Claim 3
Regarding claim 3, Gillon discloses:
The method of claim 1, wherein: the message further instructs the timing controller to display a composite image on the display panel (Gillon: ¶ [0027] (display controller (timing controller) may receive display input, which may include commands and display data, and generates a corresponding display (such as image or video output) on the display)).

Regarding claim 3, Gillon does not explicitly disclose, but Michelet teaches:
the message uses an I2C protocol (Michelet: Col. 7, Lines 26-56).

Michelet teaches using the I2C protocol for communication with the display even during the pre-operational phase of the booting process of the operating system, particularly before the 2C protocol for communication with the display as taught by Fisher in conjunction with the pre-boot diagnostics taught by Gillon.  One of ordinary skill would be motivated to do so because the I2C protocol is well known in the art for communication with a display (Michelet: Col. 1, Lines 54-59).
	
Claim 10
Claim 10 contains limitations for a device which are similar to the limitations for the method described in claim 3, and is rejected under 35 U.S.C. §103 for the same reasons as detailed above.  The display of a logo, an icon, a quick response (QR) code, or another graphics image specified in the claim all corresponds to the display of an image as taught by Gillon (Gillon: ¶ [0027]).
	
Claim 17
Claim 17 contains limitations for non-transitory computer readable media which are similar to the limitations for the method described in claim 3, and is rejected under 35 U.S.C. §103 for the same reasons as detailed above.  The display of a small logo specified in the claim corresponds to the display of an image as taught by Gillon (Gillon: ¶ [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (9:00 am - 6:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113